Citation Nr: 0811179	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-02 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Regional Office (RO) that denied service connection for a 
heart disability, a bilateral knee disability and a bilateral 
ankle disability.  


FINDINGS OF FACT

1.  A heart disability did not originate in service or within 
one year thereafter, and it is not related to any incident of 
service.

2.  A bilateral knee disability did not originate in service 
or within one year thereafter, and it is not related to any 
incident of service.

3.  A bilateral ankle disability did not originate in service 
or within one year thereafter, and it is not related to any 
incident of service.


CONCLUSION OF LAW

1.  A heart disability was not incurred in or aggravated by 
active service, nor may such be presumed.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

2. A bilateral knee disability was not incurred in or 
aggravated by active service, nor may such be presumed.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  A bilateral ankle disability was not incurred in or 
aggravated by active service nor may such be presumed.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an August 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the appellant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any additional evidence that pertains to the 
claim.  The veteran was advised about how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations in March 2006.  
This case was last readjudicated in March 2007. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
appellant's multiple contentions, service treatment records, 
private and VA medical records.  The Board notes that a VA 
examination has not been conducted in this case.  However, as 
will be shown below, the service treatment records were 
negative for a heart disability, any knee disabilities or any 
ankle disabilities, the veteran indicates his current 
conditions are related to an in-service case of rheumatic 
fever although service treatment records are negative for any 
complaints, treatment or findings related to rheumatic fever, 
and there is no competent evidence showing a current chronic 
disability that may be related to an event in service.  Thus, 
an examination is not warranted.  38 C.F.R. § 3.159(c)(4).

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, as the Board concludes below that 
the preponderance of the evidence is against service 
connection for a heart disability, a bilateral knee 
disability and a bilateral ankle disability, any question as 
to an appropriate evaluation or effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, including certain chronic diseases such 
as cardiovascular diseases or arthritis, becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

The veteran contends, in essence, that his current 
disabilities of the heart, bilateral knees and bilateral 
ankles, are in fact related to rheumatic fever for which he 
was hospitalized twice in service, in February 1944 and May 
1944.  He further contends that this rheumatic fever recurred 
at some time in 1952 and he has had problems with his heart, 
knees and ankles ever since then.

Service treatment records are wholly devoid of any 
complaints, findings or diagnoses relating to rheumatic 
fever.  The veteran was treated in February 1944 for a sore 
throat, malaise, headache, low-grade non-productive cough and 
fever for which he was later diagnosed with measles and 
nasopharyngitis.  He was subsequently treated in May 1944 for 
a frequent sore throat for which he was diagnosed with 
tonsillitis.  Subsequent examinations following service from 
December 1954 to January 1971 reflect the veteran reported a 
history of whooping cough and mumps but not of rheumatic 
fever.

VA treatment records from February 1953 reflect that the 
veteran was diagnosed with rheumatoid arthritis, in which he 
complained of pain in the ankles and knees but was not 
diagnosed with a separate knee or ankle disability.  
Furthermore, the VA physician in his final summary of 
treatment concluded that there was no evidence ever of any 
involvement of the heart valve. 

Private medical records from April 1999 to September 2006 and 
VA outpatient treatment records from May 2004 to September 
2006 reflect the veteran has a current heart disability for 
which he is receiving ongoing treatment.  The Board notes 
that the veteran has been diagnosed with and received 
treatment for various heart conditions including:  congestive 
heart failure, hypertension, cardiomyopathy, valvular heart 
disease, left bundle branch block, ventricular ectopy, 
hypokinetic left ventricle, diminished left ventricular 
ejection, anteroapical ischemia, mild left ventricular 
systolic dysfunction, aortic and mitral insufficiency, mild 
mitral and tricuspid regurgitation, moderate descending 
aortic atherosclerosis, left ventral hypertrophy and pulmonic 
insufficiency, among other conditions.  However, service 
treatment records are absent any findings or complaints 
related to a heart disability.

Private medical records indicate that the veteran was first 
diagnosed with osteoarthritis of the right knee in July 2002.  
Subsequent VA outpatient treatment records from May 2004 
indicate the veteran was treated for osteoarthritis of the 
knees, hips and ankles.  There is no evidence that a knee 
disability began in service, as the service treatment records 
are negative for any findings of a knee injury or disease in 
service.  The competent medical evidence of record also does 
not reflect any findings of arthritis of the knees for many 
years following service.

The medical evidence of record indicates that the veteran's 
bilateral ankle disability was first documented in May 2004, 
approximately 58 years after separation from service.  A May 
2004 VA outpatient treatment record noted the veteran was 
treated for osteoarthritis of the knees, hips and ankles.  
Service medical records are absent any findings of an ankle 
injury or disease in service.  The competent medical evidence 
of record also does not reflect any findings of arthritis of 
the ankles for many years following service.  

As there are no findings in service of a heart, knee or ankle 
disability, no evidence of these disabilities for years after 
service and no competent medical evidence suggesting the 
veteran's current disabilities were linked to an injury or 
disease in service, the Board finds that the veteran's claims 
for service connection cannot be established.  See Hickson v. 
West, 12 Vet. App. at 253.  In fact, the earliest medical 
evidence of knee and ankle pain was approximately 7 years 
following service, when the veteran was diagnosed with 
rheumatoid arthritis in February 1953.

The Board notes the medical treatise evidence from various 
websites cited by the veteran suggests that rheumatic fever 
may be a cause of heart disabilities, however this evidence 
does not specifically indicate that this particular veteran's 
current heart disability may be associated with an injury, 
disease or event during his military service.  See McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  In addition, as 
there was no evidence of rheumatic fever or a heart condition 
in service, there was nothing in service to which the current 
disability may be linked.  

Finally, because there is no evidence of an event, injury, or 
disease in service or any indication that the veteran's 
current disabilities may be associated with such, it is not 
necessary to obtain a medical examination or medical opinion 
in order to decide the claim in this case.  38 C.F.R. § 
3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  

While the veteran contends that his current heart, knee and 
ankle disabilities have been present since his period of 
active military service and related thereto, his statements 
do not constitute competent evidence of a medical nexus 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claim, and 
the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

ORDER

Service connection for a heart disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral ankle disability is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


